Case 7:19-cV-00597-VB Document 5 Filed 01/22/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
REGINA CONCEICAO,
Plaintiff, Docket #:
-against- COMPLAINT

Plaintiff Demands Trial By Jury

SHARAFA ADEBOYE and MARCIA REYES,

Defendants.
X

 

Plaintiff, REGINA CONCEICAO, by her attorneys ROBINSON & YABLON, P.C.,

complaining of the defendants sets forth:

BASIS OF JURISDICTION & VENUE

l. The jurisdiction of this Court is predicated upon diversity of citizenship pursuant
to 28 U.S.C. §1391 (a)(2) and 28 U.S.C. §1391 (b)(Z) as the dispute involves parties from
different States, damages are in excess of this Court’s jurisdictional limits and a substantial part
of the events or omissions giving rise to the claim occurred in the Southern District of New
York.

IDENTITY OF PARTIES
2. The plaintiff, Regina Conceicao, is a resident of the State of New York.
3. The defendant, Sharafa Adeboye, is a resident of the State of NeW Jersey.

4. The defendant, Marcia Reyes, is a resident of the State of New Jersey.

Case 7:19-cV-00597-VB Document 5 Filed 01/22/19 Page 2 of 6

5. That on July 8, 2018, plaintiff, Regina Conceicao, was a passenger on a 2013
motorcycle bearing New Jersey license plate 2HKH4.

6. That on July 8, 2018, defendant, Sharafa Adeboye, was the operator of a 2013
motorcycle bearing New Jersey license plate 2HKH4.

7. That on July 8, 2018, defendant, Marcia Reyes, was the owner of a 2013
motorcycle bearing New Jersey license plate 2HKH4, being operated with permission by
defendant, Sharafa Adeboye.

8. That on July 8, 2018, the roadway known as Seven Lakes Drive approximately
150 feet east of Bear Mountain Circle, in Rockland County, New York, was and still is a public
roadway and thoroughfare

9. That on July 8, 2018, on the roadway known as Seven Lakes Drive approximately
150 feet east of Bear Mountain Circle, in Rockland County, New York, defendant, Sharafa
Adeboye, negligently and carelessly operated the motorcycle owned by defendant, Marcia
Reyes, while plaintiff, Regina Conceicao, was a passenger on said motorcycle, causing it to leave
the roadway and collide with a guide rail, thereby throwing plaintiff, Regina Conceicao off the
motorcycle. A copy of the Police Accident Report detailing the incident is attached hereto.

10. That the aforementioned occurrence and resulting injuries to plaintiff, Regina
Conceicao, were caused solely by the recklessness, carelessness and negligence of the
defendants, Sharafa Adeboye and Marcia Reyes, in the ownership, operation, maintenance and

control of their motorcycle.

Case 7:19-cV-OO597-VB Document 5 Filed 01/22/19 Page 3 of 6

11. That as a result of the aforementioned occurrence, plaintiff, Regina Conceicao,
sustained serious, and disabling injuries; that she has suffered, still suffers and in the future will
continue to experience severe pain and suffering; that she was confined to her bed and home and
was prevented from pursuing her usual and customary activities of daily living; that she has been
required to seek continuous medical care and treatment which she will need into the future; that
she has incurred hospital expenses and medical expenses, which she will continue to sustain.

12. As a result of the negligence of defendants, plaintiff, Regina Conceicao suffered a
"serious injury" as set forth in §5102(d) of the New York State lnsurance Law and the economic
loss to plaintiff, Regina Conceicao, is greater than basic economic loss as defined by law.

13. That by reason of the foregoing, plaintiff, Regina Conceicao, has been damaged
in the sum of Five Hundred Thousand Dollars ($500,000.00) and demands judgment against the
defendants, Sharafa Adeboye and Marcia Reyes.

WHEREFORE, plaintiff, Regina Conceicao demands judgment against the defendants,
Sharafa Adeboye and Marcia Reyes, in the sum of Five Hundred Thousand Dollars
($500,000.00) along with such other and further relief as may be granted by the Court, including
but not limited to the costs and disbursements of this action.

Dated: New York, New York
January 21, 2019

ROBINSON &
Attorneys for

 
 
 

 

By; isn-ea R'. COOMRMN§)
232 Madison Avenue, Suite 909
New York, New York 10016
(212) 725-8566

Case 7:19-cV-OO597-VB Document 5 Filed 01/22/19 Page 4 of 6

Page 1 of 3 Pagos New York State Department of MotorVehlclee

L°¢='C<>de= ‘ POL|CE ACC|DENT REPORT

18-20039 Mv104A 6/04
NsPAlaangJs - ( )

 

  
  
    
   

     

 

 

 

   
    
  

tul/li .'\J/'),' =~»~".»"' l,/.

 

     
  
     

    

ofWeek
SUNDAY

Tlmo
17:23

injured ne. t<ut¢d
1 0
VEHlCLE

       

          
   

    
     
 

° Recon\tructed

  

        

2 0 8
VEH|CLE

       

No
FEDESTR|AN

       
   
   
  
 

   
 

|DNumher A18167030008762

  

pnmeu an team AnEBoYE, sttARAt'A

  

5 8 TE»RHUNE AVE

  

State
NJ

   

 
  
     
  

Z| Code
0 7 3 Og
otOeeuplnls Put;liu
02 B”.,"L E]

or
EY CITY

    
  
 
 

  
    

    

   

     

8 13 1976 M

MARC IA

       
 
 

REYES,

       
     
   
    

58 TERHUNE AVE

 
 
  

or To\m

JERS EY C].`TY

  

NJ

    

2HKH4

mevt\rrul
Nl.tmber{s)

mellon
Seetlnn{sl

 

NJ

 

2013 HD

   
 
 
 

  
  
  
   
  

the dlugmm below that deeorlbos the aoeidont, or draw your own
in opm #9, Number the vehlclee.

      
   

more than 95 lnohes wide;
marathon 34 feet |ong;

operated with nn overw¢lght penn|l:
operated wlth nn overdlmono|on

   
  

   
  

      

->-<-

 
   
  

-I~‘I-

  

_,_,+..,.“...

  

1 - Polnl ot lthle
2 - Most Dlrnage
up lo three
damage codes

    
 
  
  
 

 
  
   

 
 
 

ACC|DENT D|AGRAM

  

3

       
 

See the lest page of the MV-lOllA for the
accident diegrem.

   

ro': note Au'ro

  
  
   
   

 

 

 
   
 
   

1»13 BE! D|AGRAM ON RlCH'l'.

14. UND!RCARR|AGE 17. DlM°L|BHID l _ to |
15. TRA|LIR 18. N° DAMACE
15. OVERTBRNED 19. OTHIR

  
   

B.
Coet 01 npn|rl to any one vehicle w|l be more then 81000.
E| Unknownll.lnehle to dolerrn|ne E] Yee

Coun\v ROCKLAND Ect\y m vntm mm et sToNY Ponm'
`Road onwhlch owldontooourrod sEvEN LN<ES DRIVE

   
  

 

 

 

 

   

 

 

ENB

   

 
      

    

    

Lot|h.tdolNorthlng

 

 

      
    
   
   

      
  
   
 

Ollli 0|' ll M!.Q

s °, BEAR MouNTAIN chW"“i“l°'sm'q‘""l

W " tllE¢pon. mann mccann Routi'mmworti_lriml

\t 1) |ntmootlng atmt

or 2) 150
EC| m li

Longitudol£esllng

 

   
     

   
     

 

 

1.0.1!3

   
 

  

Acctdont Deemptlonloflicere notes \
le was traveling on Seven Lakes drive attempting to make a turn when the operator was unable to
make the turn and collided with the guide rail, throwing both passengers off VHl. The back
passenger of VHl complained of beck peine. The back passenger was transported by Stony Point 61B2
to Nyack hospital. Vl-ll has out of state of state Progreee:l.ve insurance. NAIC number 11110.
PRO}?ERTY DAMAGED BY VEHICLE #01- GUIDE R.AIL PIPC 3006 SEVEN '.'.»J’AKEISf

  
     
     
    
  

         

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A s 9 10 11 12 13 14 15 16 17'IY TO 18 N¢mn of all lnvolvod Date of Duth On|y
L[£t[l 1 6 3 41 M - - - ADEeoYE, sttARAFA

'- 1 4 6 3 41 tr 06 12 6 9993 4303 coNcl::IcAo, REGINAM

l

N

v

o

L

v F

E

n m alo"l¢"" l‘¢" _-=EW "s“ ‘+ T'°°"'z°"° "“°’ HEYMAN, 7/23 /2 013

car l m 90 dunn No. NC|¢ T. no 001 810 R\'Nl ns w Dah¢mm¢ Revlmd
Frlm Nlmn ln
run ERIC THAYER 32 4 HvPA en THOMAS 22 = 40

0439

Case 7:19-cV-OO597-VB Document 5 Filed 01/22/19 Page 5 of 6

Page 2 al s Pagu NewYork State DepartmentolMotor\/eh|c|ee

L°°°'°°“" POL|CE ACC|DENT REPORT qrs'

13‘20033 MV104A 6/04
NsPAtaeHJst - ( )

 

 

 

 

 

 

 

 

_
No. injured No.l<lll¢d Notlnmug¢t¢datsoene memo notth Ptmm 'I|l"

.-»ae-»-»-r n

l 0 Aocioenl Reconatruo.te¢'i - m m tree E] No
|:| vEchL.E Blc‘rctlsr |_:|PEoEsTRlAN monroe P.EDEsTRtAN _'

  
   

N . of
w n Day of Waek ‘ M|litary T|me v:hhm
B 2018 SUNDAY 17:23 1
VEHICLE

 

 

 

 

 

 

 

 

 

 

  

 

 

   

       

24

   

 

 

    
 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

   
 

   

   
        

Glmle the diagram below that deecrlbea the aooldent. or draw your own
V diagram in apaoa #9. Numbar t.he vehlo|ee.
E ua m angle 01'\
7 H \ + j -» ~4- 23 \
l .
c ' `_, “'""“" _a.. "“‘“"'“ Bt
§ . _al- l il _"1-
AcctDENT DtAeRAM 27 \
J_‘.J
v chLt-: names coomc: s ,
1.1: see nlAGRAM oN RlGHT. 9 ,4
14. uNnERcARmAGE 17. oEMoLlsHED t __- \» ' ' '
16- TRA|LER 1!~ NO DAMAGF- Goal of repalra to any one vehicle wlll be marathon 81000.
16. ovERTuRNan 19. oTH:R _, l
' n ,, ,, l |:] Unknowrtltlnahle lo delerrn|ca |:| ‘fee E| No
Relerenoo Marker Coondlnatae {lr avaEEle§ mesa Where Aooldem Onourrad:
.` .' l L\l""d°/N°“h'"tl Counfv ROCKLAND l] ctty |:] vmm |:| rown or
L ' : Road on which acoldant occurred
' : 1 ou o sr r et ome
t ¢ 1 LongltudelEaellng ll 1) lnteneotlng elreet
t v l °U 5 \|m \\' or U im
. . or 2) N 5 of
: .\ : Eel m lea ”" E W ii¥opoaL Naerell lmrath Roula Numml Nttme]
Accldont Doscrlpt|onlotfloer'e notes go
DRIVE BEAR MOUNTAIN, NY 10911.
w"h
m
A 8 9 10 11 12 13 14 15 16 17 BY TO 13 Nlm\l of lll lhv°lvtd M.,of wild Only
L
L

BedgeIlD No. . - - Revlewlng Offluer Date.tr|me Revlewed

HEYMAN, 7/23/2018
324 04390 HvPA BM THOMAS 22:40

Ul'l'l<l-O<Z-

é-- _r.,_,...;,v -,_q" Trooplzone Seotor '
Fun BRIC THAYER

 

Case 7:19-cV-_OO597-VB Document 5 Filed 01/22/19 Page 6 of 6

 

 

 

 

 

 

 

 

Page a or s Pages New ¥ork State Department of Motor Vehlcles
L°=a'<>;d;-zooaa PoLlcE ACC|DENT REPORT
_ w ‘ , MV-104A (6/04)
NS PAl 4 8 HJZJS »\!l/Il .'\ll ll t_i -.' . `l ll: ‘
Dey ot Week N'|lltary Tlme NB' \'-‘T No, |n]ured No, Kll|ed Not lnveatlpated at Scene m Lelt Scene Polloa Photoe
on or ear Vehlotee ...............
7 a 2018 sUNDAY 17 : 23 1 l 0 meant R¢=onetru¢ted [:] |:] [:|m m

 

 

 

 

 

 

 

 

 

   

Seven Lakes Drive

 

